Exhibit 10.10

PROMISSORY NOTE

(Mezzanine Loan)

 

$40,000,000.00    New York, New York    June 29, 2012

FOR VALUE RECEIVED, CHT SL IV HOLDING, LLC, a Delaware limited liability
company, having its principal place of business at c/o CHT Partners, LP, CNL
Center at City Commons, 450 South Orange Avenue, Orlando, Florida 32801, as
maker (“Borrower”), hereby unconditionally promises to pay to the order of RCG
LV DEBT IV NON-REIT ASSETS HOLDINGS, LLC, a Delaware limited liability company,
having an address at 7 Penn Plaza, Suite 512, New York, New York 10001, as payee
(“Lender”), or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of FORTY MILLION AND 00/100 DOLLARS
($40,000,000.00), in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Note Rate, and to be
paid in accordance with the terms of this Note and that certain Mezzanine Loan
Agreement, dated the date hereof, between Borrower and Lender (the “Loan
Agreement”). All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement.

ARTICLE 1—PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

ARTICLE 2—DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid following the
expiration of any applicable grace or cure period (if any) or if not paid on the
Maturity Date or on the happening of any other Event of Default and in addition,
Lender shall be entitled to receive interest on the entire unpaid principal sum
at the Default Rate pursuant to the terms of the Loan Agreement. This Article 2,
however, shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default.

ARTICLE 3—LOAN DOCUMENTS

This Note is secured by the Pledge Agreement (as defined in the Loan Agreement)
and the other Loan Documents. All of the terms, covenants and conditions
contained in the Loan Agreement, the Pledge Agreement and the other Loan
Documents are hereby made part of this Note to the same extent and with the same
force as if they were fully set forth herein. In the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern.



--------------------------------------------------------------------------------

ARTICLE 4—SAVINGS CLAUSE

This Note and the Loan Agreement are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. If,
by the terms of this Note, the Loan Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the Note
Rate or the Default Rate, as the case may be, shall be deemed to be immediately
reduced to the Maximum Legal Rate and all previous payments in excess of the
Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

ARTICLE 5—NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 6—WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Borrower,” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability. If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any alternate
or successor corporation, but any predecessor corporation shall not be relieved
of

 

- 2 -



--------------------------------------------------------------------------------

liability hereunder. If Borrower is a limited liability company, the agreements
herein contained shall remain in force and be applicable, notwithstanding any
changes in the members comprising the limited liability company, and the term
“Borrower” as used herein, shall include any alternate or successor limited
liability company, but any predecessor limited liability company and their
members shall not thereby be released from any liability. (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
corporation or limited liability company which may be set forth in the Loan
Agreement, the Pledge Agreement or any other Loan Document.) If Borrower
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.

ARTICLE 7—TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

ARTICLE 8—EXCULPATION

Notwithstanding anything to the contrary contained in this Note, the liability
of Borrower to pay the Debt and for the performance of the other agreements,
covenants and obligations contained herein and in the Pledge Agreement, the Loan
Agreement and the other Loan Documents shall be limited as set forth in
Section 9.4 of the Loan Agreement.

ARTICLE 9—GOVERNING LAW

This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.

ARTICLE 10—NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE 11—PREPAYMENT

This Note may be prepaid in whole or in part in accordance with the terms and
provisions of Section 2.3 of the Loan Agreement.

[NO FURTHER TEXT ON THIS PAGE]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

CHT SL IV HOLDING, LLC, a Delaware limited liability company By:  

/s/ Joshua J. Taube

  Name: Joshua J. Taube   Title: Vice President